Citation Nr: 0931036	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-14 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the appellant has presented new and material 
evidence to reopen a claim for service connection for the 
cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from December 
1944 to January 1946, and served in the Regular Philippine 
Army from January 1946 through June 1946.  He died in October 
2001.  The appellant is claiming benefits as the Veteran's 
widow. 

This appeal came before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied reopening of the previously denied claim for 
service connection for the cause of the Veteran's death.  The 
appeal also arises from a February 2008 RO decision which 
denied DIC under 38 U.S.C.A. § 1318.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to DIC under 38 U.S.C.A. § 1318 is 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notice when 
further action is required by the appellant.


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
Veteran's death was denied by the Board in a July 2005 
decision; the Board decision was not appealed to the U.S. 
Court of Appeals for Veterans Claims, and thus became final.  

2.  The evidence received since the July 2005 denial of the 
claim for service connection for the cause of the Veteran's 
death is either redundant of evidence previously received, 
or, by itself or together with evidence previously of record, 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

New and material evidence has not been received since the 
last final decision denying service connection for the cause 
of the Veteran's death, and the claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a statement of the case (SOC) or 
Supplemental Statement of the Case (SSOC).  Moreover, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The Board finds that all notification and development action 
needed to render a decision on the appellant's claim on 
appeal herein adjudicated have been accomplished.

VA has also fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the 
request to reopen the claim for service connection for the 
cause of the Veteran's death, and the underlying claim for 
service connection for the cause of death.  The appellant was 
afforded a VCAA notice letter in January 2006, prior to the 
RO's March 2006 rating action adjudicating this request to 
reopen.  This VCAA notice satisfied the requirements to 
provide adequate notice of the evidentiary requirements both 
to reopen the claim and to support the underlying claim for 
service connection, notice requirements as clarified in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The January 2006 VCAA letter requested that the appellant 
advise of any VA and/or private medical sources of evidence 
pertinent to her claim, and that she provide necessary 
authorization to obtain those records.  It also requested 
evidence and information about treatment after service, in 
support of the claim.  The letter further requested any 
medical records, lay statements, or other evidence which 
might serve to corroborate the appellant's assertions of 
development in service of a disability causative of death, or 
otherwise of a causal link between service and the cause of 
the Veteran's death.  The appellant replied to these requests 
by providing copies of VA or private medical records, or 
other official documents previously submitted in furtherance 
of her claim.  The appellant failed to indicate the existence 
of additional pertinent evidence not yet obtained.  

No further statement has been received by the appellant 
indicating the existence of additional pertinent evidence not 
yet requested.  The Veteran's service treatment records 
(STRs) and post-service treatment records were previously 
associated with the claims file.  The RO also informed the 
appellant including by the appealed rating action and 
subsequent SOC and SSOC, of records obtained, and thus by 
implication of records not obtained, in furtherance of her 
claim.  She was also adequately informed of the importance of 
obtaining all relevant records.  She has 

not provided authorization to obtain any additional existing 
evidence presenting a reasonable possibility of reopening or 
otherwise furthering the appealed claim for service 
connection for the cause of the Veteran's death.  

The case otherwise also presents no reasonable possibility 
that additional evidentiary requests would further the 
appealed claim herein adjudicated.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of that 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, supra.

VA need not conduct examination with respect to the issue of 
whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service 
connection for the cause of the Veteran's death, and the 
underlying claims for service connection, because the duty 
under 38 C.F.R. § 3.159(c)(4) applies to a request to reopen 
only if new and material evidence is presented or secured to 
reopen a claim.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board herein finds 
that new and material evidence has not been presented or 
secured, and denies reopening the claim for service 
connection for the cause of the Veteran's death.  

The appellant and her authorized representative supported her 
claim with submitted written statements and submitted 
documents.  There is no indication that the appellant desires 
to further address her claim and has been denied an 
opportunity to do so.  

In summary, in this case, with regard to the request to 
reopen the claim for service connection for the cause of the 
Veteran's death, the Board finds that any error in notice and 
development assistance cannot "reasonably affect the outcome 
of the case," and hence will not affect "the essential 
fairness of the [adjudication]" for the initial ratings 
assigned for periods beginning November 13, 2002, for these 
two appealed initial rating claims.  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Moreover, the appellant has not demonstrated any prejudicial 
or harmful error in VCAA notice, and any presumption of error 
as to the first element of VCAA notice has been rebutted in 
this case.  See Shinseki v. Sanders, supra.  In sum, the 
Board concludes that all required notice and development 
assistance has been afforded to the appellant.

II.  Request to Reopen Claim for Service Connection
for the Cause of the Veteran's Death 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  If a disorder 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Certain diseases, such as cardiovascular-renal disease, may 
be subject to service connection based on presumed incurrence 
in service if manifested to a compensable degree within one 
year subsequent to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.12(a).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.12(b).  For a service-
connected disability to constitute a contributory cause, it 
must have contributed substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c) (2008).

The resolution of issues which involve medical knowledge, 
such as the diagnosis of a disability or cause of death, and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  A claimant's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, the specific 
reason for a person's death requires specialized training for 
a determination as to diagnosis, onset, and causation, and is 
therefore not susceptible of lay opinions on etiology.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and conduct de novo review of the claim on the 
merits.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

In this case, the appellant's request to reopen was filed 
after August 29, 2001.  For requests to reopen a finally 
decided claim received on or after that date, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(effective from Aug. 29, 2001).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The appellant's claim for service connection for the cause of 
the Veteran's death was last denied by the Board in a July 
2005 decision.  The appellant did not seek judicial review of 
that decision.  The denial was based on the absence of 
evidence of a causal link between service or a service-
connected disability and the cause of the Veteran's death.  
The Veteran during his lifetime was service connected for 
schizophrenia.  The evidentiary record at the time of the 
July 2005 decision reflected that he had died at the age of 
83 of cardiovascular disease, with bronchial asthma and 
senility listed as diseases contributing to the cause of 
death.  No causal link was shown between service and these 
diseases causing or contributing to death, and no evidence 
was presented showing that the Veteran's service-connected 
schizophrenia had caused or substantially contributed to 
death or otherwise hastened the onset of death.  The 
appellant's assertions of links either between service and 
the causes of death or between service-connected disability 
and causes of death, were unsupported by medical evidence, 
and the appellant, as a lay person, was noted to be 
incompetent to cognizably address those questions of medical 
causation.  Espiritu; cf. Jandreau.  

Evidence received since the last prior denial in July 2005 of 
service connection for the cause of the Veteran's death, has 
consisted of statements by the appellant, copies of 
previously submitted documents, and additional documents of 
treatment for disability.  The statements by the appellant 
were merely redundant of previous statements of record, for 
purposes of furthering the claim, in that they sought to 
establish a causal link between service, or service-connected 
schizophrenia, and the cause of the Veteran's death, or to 
establish that the Veteran's schizophrenia otherwise 
contributed to or hastened the onset of death.  As such, the 
appellant's statements, to the extent pertinent, are not new.  
The duplicates of previously submitted statements are 
obviously not new. 

The additional treatment records, including for 
schizophrenia, while new, do not, either by themselves or 
together with other evidence previously of record, relate to 
an unestablished fact necessary to substantiate the claim for 
service connection for the cause of death.  Medical evidence 
of record at the time of the July 2005 denial of the claim 
had already established the existence of schizophrenia as an 
ongoing disability during  the Veteran's lifetime.  The newly 
submitted medical documents do not relate schizophrenia to 
disabilities causative of death, or otherwise support a 
causal link between service or schizophrenia and a disease 
causing or contributing to death, and do not support the 
proposition that schizophrenia otherwise contributed to or 
hastened the onset of death. 

In view of the foregoing, the evidence submitted since the 
July 2005 denial of claim, to whatever extent it may be new, 
is not material.  Accordingly, in the absence of new and 
material evidence,  the claim for service connection for the 
cause of the Veteran's death may not be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a)

ORDER

New and material evidence not having been submitted, the 
claim for service connection for the cause of the Veteran's 
death is denied.


REMAND

By a February 2008 decision the RO denied entitlement to DIC 
pursuant to the provisions of 38 U.S.C.A. § 1318, which the 
appellant had claimed based on the Veteran's service-
connected schizophrenia.  The appellant, in a March 2008 
submission, specifically expressed disagreement with the 
letter notifying her of that denial.  The claims file does 
not reflect that the RO has issued a Statement of the Case 
responsive to that notice of disagreement (NOD).  

Where an NOD has been submitted, the appellant is entitled to 
an SOC.  38 C.F.R. § 19.26.  The failure to issue a statement 
of the case (SOC) is a procedural defect requiring a remand.  
Godfrey v. Brown, 7 Vet. App. 398 (1995) and Manlincon v. 
West, 12 Vet. App. 238 (1999).  See also 38 C.F.R. § 19.9(a) 
(stipulating that, if correction of a procedural defect is 
essential for a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction and 
specify the action to be undertaken).  Accordingly, remand of 
this DIC claim appealed from the January 2008 decision is 
required, for issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Following any indicated 
development, the RO should prepare and 
furnish to the appellant an SOC, and 
afford her the opportunity to file a 
substantive appeal with regard to the 
issue of entitlement to DIC benefits 
pursuant to the provisions of 38 
U.S.C.A. § 1318.

2.  If, and only if, a timely 
substantive appeal is filed to perfect 
at that appeal, the case should be 
returned to the Board.  Without such 
action, the Board does not have 
jurisdiction of this issue of 
entitlement to DIC benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


